 UNIVERSITY OF SAN FRANCISCOUniversity of San Francisco and University of SanFrancisco Faculty Association, AFI, Local4269. Case 20-CA-1824530 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the University. of SanFrancisco Faculty Association, AFT, Local 4269,the Union, 25 July 1983, the General Counsel ofthe National Labor Relations Board issued a com-plaint 9 August 1983 against University of SanFrancisco, the Respondent, alleging that it has vio-lated Section 8(a)(5) and (1) of the National LaborRelations Act.The complaint alleges that on 27 April 1983, fol-lowing a Board election in Case 20-RC-15479, theUnion was certified as the exclusive collective-bar-gaining representative of the Respondent's employ-ees in the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981); Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 19 July 1983 the Respondent hasrefused to bargain with the Union. On 17 August1983 the Respondent filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 15 December 1983 the General Counsel fileda Motion for Summary Judgment. On 21 Decem-ber 1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer and its response to theNotice to Show Cause attack the validity of thecertification on the basis of its contention that theunit here is inappropriate and based on its objec-tions to the election in the representation proceed-ing. More specifically, the Respondent questionsthe appropriateness of the part-time faculty unit,the inclusion of clinical teaching assistants in theunit, the Regional Director's failure to conduct ahearing on its objections concerning the mail bal-loting and the alleged lack of a thorough investiga-tion of its objections on the mail balloting and fi-nally contends that the complaint fails to state an270 NLRB No. 57adequate claim for relief under the Act. The Gen-eral Counsel argues that all material issues havebeen previously decided. We agree with the Gener-al Counsel.The record, including the record in Case 20-RC-15479, reveals that a petition for an electionwas filed 24 February 1982 after which a hearingwas held. Following the hearing, the Regional Di-rector transferred the case to the Board for deci-sion. The Board thereafter issued a Decision andDirection of Election, 265 NLRB 1221 (1982), inwhich it found, contrary to the Respondent's con-tentions, that the following two units were appro-priate for purposes of collective bargaining:1. All part-time faculty members in the col-leges of liberal arts, science, and business, andthe schools of education and nursing, includingclinical teaching assistants and all part-timeacademically closely related employees at lo-cations throughout the State of California; ex-cluding all full-time employees, College ofLaw employees and all other employees,guards and supervisors as defined in the Act.2. All part-time faculty members in the collegeof professional studies at locations throughoutthe State of California; excluding all full-timeemployees, guards and supervisors as definedin the Act.A secret-ballot election was thereafter conductedby U.S. mail under the supervision of the RegionalDirector for Region 20 between 14 January and 7February 1983. The tally of ballots in the unit forliberal arts, science, business, and education andnursing showed that, of approximately 297 eligiblevoters, 85 cast ballots for and 61 cast ballotsagainst the Union. There were 3 void ballots and56 challenged ballots which were sufficient toaffect the results of the election. Thereafter, theparties agreed to a resolution of all but 16 of thechallenged ballots, and a revised tally of ballotsshowed 91 votes for and 69 votes against theUnion, with 16 undetermined challenged ballots, anumber insufficient to affect the results.'On 14 February 1983 the Respondent filed objec-tions to the conduct of the election in the liberalarts unit which, inter alia, were directed at the ap-propriateness of the unit, and a claim that, througha clerical error, eligible voters did not receiveproperly addressed envelopes in which to returntheir ballots. Without conducting a hearing, on 27' In the unit for part-time faculty in the college of professional studies,of approximately 235 eligible voters, 78 cast ballots for and 112 cast bal-lots against the Union, with 5 challenged ballots which were insufficientto affect the results. Neither party filed objections to this election, andthe results were certified by the Regional Director.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 1983 the Regional Director overruled theRespondent's objections in their entirety. Regard-ing the alleged improperly addressed envelopes,the Regional Director found that, at the ballotcount, the return envelopes for three ballots hadnot been preaddressed to the Regional Office asthey should have been, but had been forwarded bythe Postal Service to the Board in Washington,D.C., which in turn forwarded them to the Regionunopened and in time to be counted. The Respond-ent claimed that, because a large number of votersdid not return ballots, there may have been otherballots similarly sent without complete return ad-dresses and which may have been lost in the postalsystem or sent to some other location. In all thecircumstances, however, the Regional Directorfound this claim about other ballots being lost to bemere speculation and not a basis for setting asidethe election. The Regional Director also overruledthe objections to the appropriateness of the unit,based on the Board's earlier Decision and Direc-tion of Election, and certified the Union as the ex-clusive bargaining representative.On 9 May 1983 the Respondent filed with theBoard a request for review of the Regional Direc-tor's decision overruling its objections to the con-duct of the election. The Respondent reiterated itsallegations with regard to the inappropriateness ofthe unit and the possibility of other improperly ad-dressed ballots. In addition, the Respondent tookissue with the Regional Director's alleged failure toconduct a full investigation into the balloting pro-cedure to determine whether there in fact wereother errors on the part of the Regional Office. ByOrder of 15 June 1983, the Board denied the re-quest for review, finding that it raised no substan-tial issues warranting review.By letters dated 13 May and 1 July 1983, theUnion requested that the Respondent commencebargaining with it as exclusive representative forthe unit of part-time faculty in liberal arts, science,business, and education and nursing.2By letterdated 19 July, the Respondent acknowledged re-ceipt of the 1 July bargaining demand and statedthat "[a]s part-time faculty do not constitute an ap-propriate unit for collective bargaining, the Univer-sity respectfully declines your request to bargain atthis time."32 While the complaint alleges that the Union's bargaining demand wasdated 19 July, exhibits accompanying the Motion for Summary Judgmentindicate that the Union's letter was dated I July, with 19 July being thedate of the Respondent's refusal to bargain. The Respondent admits theaccuracy of these exhibits.3 In its answer, the Respondent denied that it has refused to bargainwith the Union, but admitted its refusal in its response to the Notice toShow Cause. In addition, we reject the contention in the Respondent'sanswer that the complaint fails to state facts sufficient to constitute aclaim for relief under the Act.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly we grant the Motion for SummaryJudgment.On the entire record, the Board makes the fol-lowing4FINDINGS OF FACTI. JURISDICTIONAt all times material, the Respondent, a private,nonprofit university with a main campus in SanFrancisco, California, and offices and classes locat-ed throughout the State of California, derivedgross revenues in excess of $1 million, excludingcontributions which, because of limitation by thegrantor, are not available for operating expenses,and purchased goods, materials, and suppliesvalued in excess of $5000 directly from points out-side the State of California.We find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.I1. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held between 14 Januaryand 7 February 1983, the Union was certified 27April 1983 as the collective-bargaining representa-tive of the employees in the following appropriateunit:All part-time faculty members in the collegesof liberal arts, science, and business, and the4 Chairman Dotson did not participate in the underlying representationproceeding.324 UNIVERSITY OF SAN FRANCISCOschools of education and nursing, includingclinical teaching assistants and all part-timeacademically closely related employees at lo-cations throughout the State of California; ex-cluding all full-time employees, College ofLaw employees and all other employees,guards and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 13 May the Union has requested the Re-spondent to bargain, and since 19 July the Re-spondent has refused. We find that this refusal con-stitutes an unlawful refusal to bargain in violationof Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 19 July 1983 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, University of San Francisco, SanFrancisco, California, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with University of SanFrancisco Faculty Association, AFT, Local 4269as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All part-time faculty members in the collegesof liberal arts, science, and business, and theschools of education and nursing, includingclinical teaching assistants and all part-timeacademically closely related employees at lo-cations throughout the State of California; ex-cluding all full-time employees, College ofLaw employees and all other employees,guards and supervisors as defined in the Act.(b) Post at its facility in San Francisco, Califor-nia, copies of the attached notice marked "Appen-dix."5Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Universityof San Francisco Faculty Association, AFT, Local4269 as the exclusive representative of the employ-ees in the bargaining unit.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All part-time faculty members in the collegesof liberal arts, science, and business, and theschools of education and nursing, includingclinical teaching assistants and all part-timeacademically closely related employees at lo-cations throughout the State of California; ex-cluding all full-time employees, College ofLaw employees and all other employees,guards and supervisors as defined in the Act.UNIVERSITY OF SAN FRANCISCO326